D’ANNUNZIO, J.S.C.
(temporarily assigned) (dissenting).
Essex County Indictment No. 728-2-85 charged defendant with murder in violation of N.J.S.A. 2C:ll-3a.(l), (2) and possession of a weapon for an unlawful purpose in violation of N.J.S.A. 2C:39-4a. The charges arose out of the murder of Arthur Lytle on August 26, 1984. It was the theory of the State’s case that the murder resulted from a drug trafficking dispute involving defendant, a codefendant and the victim. The indictment was tried in November 1985 and the jury returned a verdict of guilty of both charges.
Immediately prior to trial the court held a hearing to determine the admissibility of defendant’s confession. The State’s only witness at the hearing was Detective Miller. Miller testified that defendant became a suspect in the homicide shortly after the police began their investigation. However, defendant could not be located until Christmas day, 1984, when Miller and his partner, Detective Whitner, noticed defendant’s name on the daily jail list. According to Miller, he and Whitner removed defendant from the jail at 12:30 p.m. and took him to the office of the homicide squad for questioning. Miller testified that defendant was advised of his Miranda rights and signed a Miranda card at 12:39 p.m., that defendant commenced giving his confession to the police eleven minutes later at 12:50 p.m., that no coercion was used, that defendant gave the statement voluntarily and that defendant did not ask for a lawyer.
Defendant’s version was different. He testified that he was released from the jail to the detectives’ custody at approximately 10:00 a.m. and that he signed the statement only after he had been subjected to two hours of physical and emotional abuse. The trial judge ruled that defendant’s confession was admissi*308ble. At trial, the confession was the State’s most important evidence.
Before sentencing, defense counsel moved for a new trial based on newly discovered evidence consisting of a cell block movement sheet which established that defendant was removed from the cell block by the police at 10:05 a.m. and not at 12:30 p.m. The jail record corroborated defendant’s version regarding the timing of his Christmas day interrogation and established a 2V2 hour gap between defendant’s release to the detectives’ custody and the time he signed the Miranda card. Defendant’s motion for a new trial was granted. The State has not sought leave to appeal that order. Therefore it is not before us on this appeal.
In July 1986, a second Miranda hearing was held.1 Detectives Whitner and Miller testified and the parties also relied upon a transcript of the testimony of Miller and defendant at the first Miranda hearing.
At the second hearing, Detectives Whitner and Miller acknowledged that Johnson had been taken from the jail at approximately 10:00 a.m. Miller explained that his prior testimony was the result of an error. Both detectives testified that between 10:30 a.m. and 12:30 p.m. they engaged in general discussions with defendant about the Lytle murder and other unsolved murders and that they were preoccupied with other police business because they were the only detectives on duty Christmas day.
The trial judge ruled the confession inadmissible. In his decision he referred to Miller’s testimony during the first Miranda hearing that defendant had been brought to the homicide squad just before he was read his Miranda rights, that the first thing they did was advise him of his Miranda rights, that this occurred at 12:30, that defendant signed the Miranda card at 12:39, that they did not discuss the Lytle *309murder with defendant until after he signed the Miranda card and that they did not bring him to their office earlier than 12:30 p.m. that day. The trial judge found that Johnson’s testimony was accurate regarding the time he was removed from the jail and brought to the homicide squad. But the judge admitted that he was not sure what had occurred between 10:30 a.m. and 12:30 p.m. After noting that the burden of proof was on the State to establish that the confession was voluntary, the judge stated that he was not satisfied beyond a reasonable doubt that the confession was voluntary “in view of this discrepancy between the testimony under which I originally allowed it.”
A confession is not admissible unless it is voluntary. Jackson v. Denno, 378 US. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964). The burden of proof is on the State to establish voluntariness beyond a reasonable doubt. State v. Yough, 49 N.J. 587, 601 (1967); State v. Kelly, 61 N.J. 283, 294 (1972). The State contends that the trial judge failed to consider the totality of the circumstances under which the defendant’s statement was obtained, see State v. Miller, 76 N.J. 392 (1978)2, including whether defendant was advised of and understood his rights and whether he waived them. The State further contends that the trial court made no findings as to defendant’s education and intelligence, defendant’s physical and mental state and whether there was evidence of physical and mental abuse. The State also focuses on defendant’s testimony that the police prepared the statement for him to sign without his cooperation. According to the State, the statement defendant signed contained information the police would not have had unless the defendant gave it to them.
I agree that the trial judge focused on the inconsistency between Miller’s testimony at the first hearing and the facts as later established. Consequently, he did not engage in an analy*310sis of the evidence as it related to all factual issues. However, since the burden of proof was on the State, a fuller analysis of the evidence by the trial judge would not have dispelled his doubts about what had occurred from 10:30 a.m. until 12:30 p.m. In his decision suppressing defendant’s statement, the judge highlighted Miller’s testimony given at the first hearing that immediately upon arrival at the squad office the detectives advised the defendant of his rights and had him sign the Miranda card. Miller also testified that they had not discussed the case with defendant until after defendant signed the card at 12:39 p.m. At the first hearing, Miller agreed that they began to prepare defendant’s statement only 11 minutes after they began to talk with the defendant and denied that they had brought defendant from the jail two or three hours earlier.
Upon consideration of these major inconsistencies between Miller’s testimony and fact the trial judge was unable to make a finding as to what had occurred during the two hour gap. If he had upheld the admissibility of defendant’s statement, specific findings would have been necessary. However, since the burden of proof was on the State, specific findings were unnecessary to support suppression of the statement. Defendant had no burden to establish what actually had occurred.
Miller’s initial denial of the time gap seriously impaired his credibility. The impact of the existence of the time gap was exacerbated because it was consistent with defendant’s version that he had been physically and emotionally abused for two hours before he succumbed to the police pressure. Defendant’s version was also consistent with the established fact that no Miranda card was signed by the defendant until 12:39 p.m., more than two hours after he had been removed from the jail. In this case the trial court’s doubt is reasonably grounded in the testimony and the evidence before it and I would affirm.
Obviously troubled by the grant of a new trial, an issue which is not before us, and by the suppression of what may be the only evidence sufficient to convict the defendant, my col*311leagues reach a different conclusion. But to do so, they had to shift the burden of proof to the defendant. This is demonstrated by the following passage from the majority opinion:
We are troubled, however, by the absence of any finding by the trial judge that defendant’s testimony concerning his treatment was at all credible ... if defendant’s testimony that he was beaten and tortured, when considered with all the evidence, was not sufficiently credible to raise at least a reasonable doubt that his statement was voluntary, the judge should not have suppressed the statement.
The majority also note that Miller’s “untrue” testimony could support two alternative inferences—that Miller had an innocent memory lapse or that Miller deliberately lied. The majority concede that the second inference would render the statement involuntary. However, the majority would require the trial judge to make a finding as to which inference he is drawing.
In my view, the trial judge is not required to make a specific finding. The fact that the evidence would support an inference which would require suppression is a sufficient basis upon which to ground a reasonable doubt if the trial judge is not satisfied that he can draw the inference that is consistent with a voluntary confession. After all, the essence of reasonable doubt is honest and reasonable uncertainty. State v. Lane, 52 N.J. 123 (1968); State v. Sherwin, 127 N.J.Super. 370 (App.Div.1974), certif. den. 65 N.J. 569 (1974), cert. dismissed sub nom. Loughman v. New Jersey, 419 U.S. 801, 95 S.Ct. 9, 42 L.Ed.2d 32 (1974). Of course, to support a conclusion that the confession was voluntary the trial judge would have been required to find that Miller’s untrue testimony was the result of innocent memory lapse. By suggesting that the trial court’s decision in this case cannot stand in the absence of a specific finding that Miller’s testimony was willfully false the majority shift the burden of persuasion to the defendant.
As further support for a remand, the majority conclude that “it is highly unlikely that defendant was testifying truthfully when he said that the detectives had prepared the statement in advance.” The majority criticize the trial judge for not mentioning this defect in defendant’s credibility in his opinion at the *312second Miranda hearing. Thus it is suggested that the trial judge did not consider “all the evidence that could have dispelled his doubt____”
I disagree with the majority’s evaluation of the judge’s decision. Although his opinion is not a model of clarity, it is apparent that the trial judge agreed with the assistant prosecutor’s summation argument that defendant was lying when defendant testified that he gave the police no information but merely signed the document that was put in front of him. In an obvious reference to the fact that defendant first met his alleged cohort, Sylvester Johnson, in a New York Correctional Center, a fact apparently unknown to the police when defendant signed his statement, the trial judge interrupted the prosecutor’s summation stating:
I think I should point out it was at the original hearing and, therefore, they [the police] wouldn’t have known he was in the same correctional facility linking him with the others. [July 7, 1986 transcript at page 63]
Moreover, the fact that defendant lied when he denied giving the police the information set forth in the signed statement does not establish that the statement was voluntary. The burden of proof to establish voluntariness remained at all times on the State. The record reflects untruths by Johnson and untruths by Miller. Miller’s untruths were more significant to the trier of fact than defendant’s untruths because the State had the burden of proof.
Contrary to the impression created by the majority through their reference to a limited excerpt from the trial judge’s opinion, the trial judge did not limit his consideration to the time gap alone. The judge made extensive references to Miller’s testimony that the first thing they did was advise defendant of his Miranda rights and that they did not discuss the Lytle murder until after the defendant signed the Miranda card.
Finally, I perceive no basis for removal of the trial judge from this case. There is no evidence of bias or partiality for or against the defendant or the State. The record establishes that *313an experienced trial judge was conscientiously fulfilling his constitutional responsibility. Though another trial judge may have drawn inferences consistent with a voluntary confession, the reasonable doubt expressed by this trial judge was sufficiently grounded in the record. Replacement of a trial judge because he has acted reasonably in the protection of a defendant’s constitutional rights sets a disturbing precedent and transmits the wrong message to trial judges, the police and the public.

The same trial judge was involved in all these proceedings.


Subsequent history, on a petition for writ of habeas corpus, is found in Miller v. Fenton, 741 F.2d 1456 (3 Cir.1984), reversed and remanded 474 U.S. 104, 106 S.Ct. 445, 88 L.Ed.2d 405 (1985).